

117 S1840 IS: Deceptive Practices and Voter Intimidation Prevention Act of 2021
U.S. Senate
2021-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1840IN THE SENATE OF THE UNITED STATESMay 26, 2021Mr. Cardin (for himself, Ms. Klobuchar, Mr. Blumenthal, Mr. Wyden, Ms. Hirono, Mrs. Feinstein, Mr. Merkley, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit deceptive practices in Federal elections.1.Short
 titleThis Act may be cited as the Deceptive Practices and Voter Intimidation Prevention Act of 2021.2.FindingsCongress makes the following findings:(1)The right to vote by casting a ballot for one's preferred candidate is a fundamental right accorded to United States citizens by the Constitution, and the unimpeded exercise of this right is essential to the functioning of our democracy.(2)Historically, certain citizens, especially racial, ethnic, and language minorities, were prevented from voting because of significant barriers such as literacy tests, poll taxes, and property ownership requirements.(3)Some of these barriers were removed by the 15th, 19th, and 24th Amendments to the Constitution.(4)Despite the elimination of some of these barriers to the polls, the integrity of today's elections is threatened by newer tactics aimed at suppressing voter turnout. These tactics include deceptive practices, which involve the dissemination of false or misleading information intended to prevent voters from casting their ballots, prevent voters from voting for the candidate of their choice, intimidate the electorate, and undermine the integrity of the electoral process.(5)Furthermore, since the decision in Shelby County v. Holder in which the Supreme Court struck down the coverage formula used by the Voting Rights Act of 1965 to determine which States with a history of racial discrimination must affirmatively receive government permission before changing local voting laws, there have been Federal court decisions finding or affirming that States or localities intentionally discriminated against African Americans and other voters of color.(6)Denials of the right to vote, and deceptive practices designed to prevent members of racial, ethnic, and language minorities from exercising that right, are an outgrowth of discriminatory history, including slavery. Measures to combat denials of that right are a legitimate exercise of congressional power under article I, section 4 and article II, section 1 of, and the 14th and 15th Amendments to, the United States Constitution.(7)For the last few decades, there have been a number of instances of deceptive or intimidating practices aimed towards suppressing minority access to the voting booth that demonstrates the need for strengthened protections.(8)In addition, in at least one instance in 1990, thousands of voters reportedly received postcards providing false information about voter eligibility and warnings about criminal penalties for voter fraud. Most of the voters who received the postcards were African-American.(9)During the 2004 elections, Native American voters in South Dakota reported being required to provide photographic identification in order to vote, despite the fact that neither State nor Federal law required such identification.(10)In the 2006 midterm elections, thousands of Latino voters received mailings warning them in Spanish that voting in a Federal election as an immigrant could result in incarceration—despite the fact that any immigrant who is a naturalized citizen of the United States has the same right to vote as any other citizen.(11)In 2008, fliers were distributed in predominantly African-American neighborhoods falsely warning that people with outstanding warrants or unpaid parking tickets could be arrested if they showed up at the polls on election day. In the same year, there were reports of people receiving text messages on election day asking them to wait until the following day to vote.(12)In 2012, there were reports of voters receiving calls falsely informing them that they could vote via telephone.(13)On January 6, 2017, the Office of the Director of National Intelligence published a report titled Assessing Russian Activities and Intentions in Recent U.S. Elections, noting that Russian President Vladimir Putin ordered an influence campaign in 2016 aimed at the U.S. Presidential election.. Moscow’s influence campaign followed a Russian messaging strategy that blends covert intelligence operation—such as cyber activity—with overt efforts by Russian Government agencies, State-funded media, third-party intermediaries, and paid social media users or trolls. These influence operations included messaging that targeted African-American voters with misinformation.(14)On April 18, 2019, Special Counsel Robert Mueller released a report titled Report on the Investigation into Russian Interference in the 2016 Presidential Election, which concluded that the Russian government interfered in the 2016 presidential election in sweeping and systematic fashion.. The report details that Russia interfered in the 2016 presidential election principally through two operations: first, through a Russian government sponsored social media influence campaign, and second, by Russian intelligence computer-intrusion operations against those associated with both presidential campaigns. The Mueller Report details how Russian agents intentionally targeted black social justice groups and created fake accounts purporting to represent black social justice groups in order to spread disinformation and sow division.(15)Social media makes the mass dissemination of misleading information easy and allows perpetrators to target particular audiences with precision. One analysis documented hundreds of messages on Facebook and Twitter designed to discourage or prevent people from voting in the 2018 election. In 2016, these false statements were extremely prevalent with both domestic and foreign actors. Russian operatives engaged in a concerted disinformation and propaganda campaign over the internet that aimed, in part, to suppress voter turnout, especially among Black voters. These efforts by the Russian government continued and became more aggressive in the 2020 election cycle.(16)During the 2020 presidential election, Texas voters received robocalls stating that the Democratic primary would be taking place after its actual date. In the same year, communities of color in Michigan, Pennsylvania, Ohio, Illinois, and New York were targeted by robocalls sharing false information about how their data would be shared if they voted by mail. Widespread disinformation was targeted at Latino communities in Florida and other States, particularly through social media.(17)During the 2020 presidential election, voters in some precincts faced voter intimidation during early voting and on election day. The Election Protection hotline received nearly 32,000 calls on election day. Reports from the Voting Rights Defender and Prepared to Vote project teams and the NAACP Legal Defense and Educational Fund, Inc. showed that minority voters were disproportionately impacted by voter intimidation. Incidents included 3,000,000 robocalls telling people to stay home on election day and armed people at polling sites on election day in Florida, North Carolina, and Louisiana. Additionally, election officials, volunteers, and electors faced unprecedented intimidation including doxxing, death threats, and other intimidating communication. (18)Those responsible for these and similar efforts should be held accountable, and civil and criminal penalties should be available to punish anyone who seeks to keep voters away from the polls by providing false information.(19)Moreover, the Federal Government should help correct such false information in order to assist voters in exercising their right to vote without confusion and to preserve the integrity of the electoral process.(20)The Federal Government has a compelling interest in protecting voters from confusion and undue influence and in preserving the integrity of its election process. Burson v. Freeman, 504 U.S. 191, 199 (1992).(21)The First Amendment does not preclude the regulation of some intentionally false speech, even if it is political in nature. As the Supreme Court of the United States has recognized, [t]hat speech is used as a tool for political ends does not automatically bring it under the protective mantle of the Constitution. For the use of the known lie as a tool is at once at odds with the premises of democratic government and with the orderly manner in which economic, social, or political change is to be effected. … Hence the knowingly false statement and the false statement made with reckless disregard of the truth, do not enjoy constitutional protection.. Garrison v. Louisiana, 379 U.S. 64, 75 (1964).3.Prohibition on
 deceptive practices in Federal elections(a)ProhibitionSubsection (b) of section 2004 of the Revised Statutes (52 U.S.C. 10101(b)) is amended—(1)by striking No person and inserting the following:(1)In
 generalNo person; and(2)by inserting at the end the following new paragraphs:(2)False
 statements regarding Federal elections(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—(i)knows such information to be materially false; and(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).(B)Information
 describedInformation is described in this subparagraph if such information is regarding—(i)the time, place, or manner of holding any election described in paragraph (5); or(ii)the qualifications for or restrictions on voter eligibility for any such election, including—(I)any criminal penalties associated with voting in any such election; or(II)information regarding a voter's registration status or eligibility.(3)False
 statements regarding public endorsements(A)ProhibitionNo person, whether acting under color of law or otherwise, shall, within 60 days before an election described in paragraph (5), by any means, including by means of written, electronic, or telephonic communications, communicate, or cause to be communicated, a materially false statement about an endorsement, if such person—(i)knows such statement to be false; and(ii)has the intent to impede or prevent another person from exercising the right to vote in an election described in paragraph (5).(B)Definition of
 materially falseFor purposes of subparagraph (A), a statement about an endorsement is materially false if, with respect to an upcoming election described in paragraph (5)—(i)the statement states that a specifically named person, political party, or organization has endorsed the election of a specific candidate for a Federal office described in such paragraph; and(ii)such person, political party, or organization has not endorsed the election of such candidate.(4)Hindering,
 interfering with, or preventing voting or registering to voteNo person, whether acting under color of law or otherwise, shall intentionally hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in paragraph (5).(5)Election
 describedAn election described in this paragraph is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..(b)Private right
			 of action(1)In
 generalSubsection (c) of section 2004 of the Revised Statutes (52 U.S.C. 10101(c)) is amended—(A)by striking Whenever any person and inserting the following:(1)Whenever any person;
 and(B)by adding at the end the following new paragraph:(2)Any person aggrieved by a violation of subsection (b)(2), (b)(3), or (b)(4) may institute a civil action for preventive relief, including an application in a United States district court for a permanent or temporary injunction, restraining order, or other order. In any such action, the court, in its discretion, may allow the prevailing party a reasonable attorney’s fee as part of the costs..(2)Conforming
 amendments(A)Subsection (e) of section 2004 of the Revised Statutes (52 U.S.C. 10101(e)) is amended by striking subsection (c) and inserting subsection (c)(1).(B)Subsection (g) of section 2004 of the Revised Statutes (52 U.S.C. 10101(g)) is amended by striking subsection (c) and inserting subsection (c)(1).(c)Criminal
 penalties(1)Deceptive actsSection 594 of title 18, United States Code, is amended—(A)by striking Whoever and inserting the following:(a)IntimidationWhoever;(B)in subsection (a), as inserted by subparagraph (A), by striking at any election and inserting at any general, primary, run-off, or special election; and(C)by adding at the end the following new subsections:(b)Deceptive
				acts(1)False
 statements regarding Federal elections(A)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, within 60 days before an election described in subsection (e), by any means, including by means of written, electronic, or telephonic communications, to communicate or cause to be communicated information described in subparagraph (B), or produce information described in subparagraph (B) with the intent that such information be communicated, if such person—(i)knows such information to be materially false; and(ii)has the intent to mislead voters, or the intent to impede or prevent another person from exercising the right to vote in an election described in subsection (e).(B)Information
 describedInformation is described in this subparagraph if such information is regarding—(i)the time or place of holding any election described in subsection (e); or(ii)the qualifications for or restrictions on voter eligibility for any such election, including—(I)any criminal penalties associated with voting in any such election; or(II)information regarding a voter's registration status or eligibility.(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.(c)Hindering,
 interfering with, or preventing voting or registering To vote(1)ProhibitionIt shall be unlawful for any person, whether acting under color of law or otherwise, to corruptly hinder, interfere with, or prevent another person from voting, registering to vote, or aiding another person to vote or register to vote in an election described in subsection (e).(2)PenaltyAny person who violates paragraph (1) shall be fined not more than $100,000, imprisoned for not more than 5 years, or both.(d)AttemptAny person who attempts to commit any offense described in subsection (a), (b)(1), or (c)(1) shall be subject to the same penalties as those prescribed for the offense that the person attempted to commit.(e)Election
 describedAn election described in this subsection is any general, primary, run-off, or special election held solely or in part for the purpose of nominating or electing a candidate for the office of President, Vice President, presidential elector, Member of the Senate, Member of the House of Representatives, or Delegate or Commissioner from a Territory or possession..(2)Modification of penalty for voter intimidationSection 594(a) of title 18, United States Code, as amended by paragraph (1), is amended by striking fined under this title or imprisoned not more than one year and inserting fined not more than $100,000, imprisoned for not more than 5 years.(3)Sentencing guidelines(A)Review and amendmentNot later than 180 days after the date of enactment of this Act, the United States Sentencing Commission, pursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to persons convicted of any offense under section 594 of title 18, United States Code, as amended by this section.(B)AuthorizationThe United States Sentencing Commission may amend the Federal Sentencing Guidelines in accordance with the procedures set forth in section 21(a) of the Sentencing Act of 1987 (28 U.S.C. 994 note) as though the authority under that section had not expired.(4)Payments for
 refraining from votingSubsection (c) of section 11 of the Voting Rights Act of 1965 (52 U.S.C. 10307) is amended by striking either for registration to vote or for voting and inserting for registration to vote, for voting, or for not voting.4.Corrective
			 action(a)Corrective
			 action(1)In
 generalIf the Attorney General receives a credible report that materially false information has been or is being communicated in violation of paragraphs (2) and (3) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 3(a), and if the Attorney General determines that State and local election officials have not taken adequate steps to promptly communicate accurate information to correct the materially false information, the Attorney General shall, pursuant to the written procedures and standards under subsection (b), communicate to the public, by any means, including by means of written, electronic, or telephonic communications, accurate information designed to correct the materially false information.(2)Communication
 of corrective informationAny information communicated by the Attorney General under paragraph (1)—(A)shall—(i)be accurate and objective;(ii)consist of only the information necessary to correct the materially false information that has been or is being communicated; and(iii)to the extent practicable, be by a means that the Attorney General determines will reach the persons to whom the materially false information has been or is being communicated; and(B)shall not be designed to favor or disfavor any particular candidate, organization, or political party.(b)Written
			 procedures and standards for taking corrective action(1)In
 generalNot later than 180 days after the date of enactment of this Act, the Attorney General shall publish written procedures and standards for determining when and how corrective action will be taken under this section.(2)Inclusion of
 appropriate deadlinesThe procedures and standards under paragraph (1) shall include appropriate deadlines, based in part on the number of days remaining before the upcoming election.(3)ConsultationIn developing the procedures and standards under paragraph (1), the Attorney General shall consult with the Election Assistance Commission, State and local election officials, civil rights organizations, voting rights groups, voter protection groups, and other interested community organizations.(c)Authorization
 of appropriationsThere are authorized to be appropriated to the Attorney General such sums as may be necessary to carry out this Act.5.Reports to
			 Congress(a)In
 generalNot later than 180 days after each general election for Federal office, the Attorney General shall submit to Congress a report compiling all allegations received by the Attorney General of deceptive practices described in paragraphs (2), (3), and (4) of section 2004(b) of the Revised Statutes (52 U.S.C. 10101(b)), as added by section 3(a), relating to the general election for Federal office and any primary, run-off, or a special election for Federal office held in the 2 years preceding the general election.(b)Contents(1)In
 generalEach report submitted under subsection (a) shall include—(A)a description of each allegation of a deceptive practice described in subsection (a), including the geographic location, racial and ethnic composition, and language minority-group membership of the persons toward whom the alleged deceptive practice was directed;(B)the status of the investigation of each allegation described in subparagraph (A);(C)a description of each corrective action taken by the Attorney General under section 4(a) in response to an allegation described in subparagraph (A);(D)a description of each referral of an allegation described in subparagraph (A) to other Federal, State, or local agencies;(E)to the extent information is available, a description of any civil action instituted under section 2004(c)(2) of the Revised Statutes (52 U.S.C. 10101(c)(2)), as added by section 3(b), in connection with an allegation described in subparagraph (A); and(F)a description of any criminal prosecution instituted under section 594 of title 18, United States Code, as amended by section 3(c), in connection with the receipt of an allegation described in subparagraph (A) by the Attorney General.(2)Exclusion of
			 certain information(A)In
 generalThe Attorney General shall not include in a report submitted under subsection (a) any information protected from disclosure by rule 6(e) of the Federal Rules of Criminal Procedure or any Federal criminal statute.(B)Exclusion of
 certain other informationThe Attorney General may determine that the following information shall not be included in a report submitted under subsection (a):(i)Any information that is privileged.(ii)Any information concerning an ongoing investigation.(iii)Any information concerning a criminal or civil proceeding conducted under seal.(iv)Any other nonpublic information that the Attorney General determines the disclosure of which could reasonably be expected to infringe on the rights of any individual or adversely affect the integrity of a pending or future criminal investigation.(c)Report made
 publicOn the date that the Attorney General submits the report under subsection (a), the Attorney General shall also make the report publicly available through the Internet and other appropriate means.6.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provisions and amendments to any person or circumstance, shall not be affected by the holding.